Citation Nr: 0901797	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  98-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973, and from February 1975 to February 1978.  This 
case arises from October 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).

In an April 1999 decision, the Board, in pertinent part, 
granted service connection for right ear hearing loss and 
remanded the issue of entitlement to service connection for a 
skin disability, to include xerosis and pruritis.

In a June 2002 rating decision, the RO denied the veteran's 
service connection claims for a psychiatric disability, to 
include post-traumatic stress disorder and for a back 
disability.  It also denied a compensable evaluation for 
right ear hearing loss, and determined that new and material 
evidence had not been received to reopen a service connection 
claim for headaches.

In March 2005, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A transcript of that hearing is of record and has been 
reviewed.

In May 2005, the Board reopened the issue of entitlement to 
service for headaches, and remanded the other issues on 
appeal for further development.

In February 2007, the Board granted service connection for a 
skin disability, and an acquired psychiatric disability; 
denied an increased rating for right ear hearing loss; and 
remanded the issues of entitlement to service connection for 
a lumbar spine disability and headaches for further 
development. 

In a February 2008 rating decision, the RO granted service 
connection for migraine headaches.  Because the veteran was 
awarded a complete grant of the benefit sought with respect 
to that matter, it is not currently on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the only issue 
that remains on appeal is entitlement to service connection 
for a lumbar spine disability.
Lastly, the Board notes that in a February 2008 deferred 
rating claim, the RO indicated that the veteran filed a claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
There is no indication that this matter has been developed 
further, and is therefore referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  The most probative medical evidence does not relate the 
veteran's current lumbar spine disability to service.

2.  There is no competent evidence showing a superimposed 
back disability during service, and there is no medical 
evidence of in-service worsening of any congenital 
spondylolisthesis of the lumbar spine.


CONCLUSION OF LAW

A lumbar spine disability, to include degenerative disc 
disease and spondylolisthesis, was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, March 
2002, March 2004, May 2005, September 2005, and April 2007.  
These letters informed the veteran of what evidence was 
required to substantiate the service connection claim, and 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran has also been advised as to how 
effective dates and disability ratings are assigned.  See 
Dingess, supra.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the veteran's contentions.  The veteran was 
afforded a VA medical examination in conjunction with this 
claim, and he testified at a Central Office hearing in March 
2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim for a Lumbar Spine Disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, medical evidence confirms that the veteran has a lumbar 
spine disability, thereby satisfying the first element of the 
service connection claim.  However, despite the veteran's 
assertion that he sustained a back injury as a result of a 
fall from a truck in service, his service treatment records 
are completely negative for complaints, treatment, and/or 
diagnoses referable to a back disability.  

While the record shows that the veteran complained of upper 
back pain on October 1995 VA examination, no diagnosis 
pertinent to the lumbar spine was rendered.  

The first indication of low back problems is a January 1998 
VA treatment note which shows an impression of low back pain.  
An impression of a lumbar spine strain/spasm was not shown 
until October 1998.  These 1998 records are dated 
approximately 20 years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

With regard to the issue of whether a nexus exists between 
the current back disability and service, the record contains 
two opinions.  In this regard, correspondence dated in July 
2006 from the veteran's primary care physician is of record.  
Such physician indicated that the veteran had 
spondylolisthesis that had been documented by radiographic 
studies.  The examiner indicated that, since this condition 
is congenital, it must have been present at the time of the 
veteran's active military service.  The physician indicated 
that it was highly likely that the veteran's fall off of an 
armored personnel carrier while on active duty exacerbated 
his condition of spondylolisthesis.  The examiner indicated 
that the spondylolisthesis continued to be a contributing 
cause of the veteran's chronic low back pain.  

On the other hand, a September 2007 VA examiner concluded 
that "[i]t would be mere speculation, based on the present 
evidence and the absence of evidence to make a statement 
whether the veteran's current lumbar spine condition is 
related to military service."  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

The Board finds the opinion provided by the September 2007 VA 
examiner offers the most probative value.  The 2007 VA 
examiner based his conclusion on a complete review of the 
claims folder, including the veteran's service treatment 
records, VA examination report dated in October 1995, the VA 
clinical records, the July 2006 opinion, and the veteran's 
self-reported continuity of symptomatology.  The veteran's 
report of having fallen off of an armored personnel carrier 
has not been confirmed, and as the September 2007 examiner 
emphasized, there is no in-service evidence showing that the 
veteran was evaluated or treated for back problems; the first 
complaints of low back problems is not shown until 1998.  

The September 2007 VA examiner agreed that the medical 
literature does provide evidence that spondylolisthesis can 
be congenital, however, as noted, in this case, there is no 
evidence of in-service back evaluation or x-ray studies of 
the lumbar spine.  Thus, to the extent that the veteran's 
spondylolisthesis is congenital in nature, the Board notes 
that congenital or developmental defects are not disabilities 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§  3.303(c), 4.9 (2008).  As 
such, service connection for a congenital defect is not 
possible as a matter of law.   Further, the evidence does not 
show that congenital spondylolisthesis was aggravated during 
service.  VAOPGCPREC 82- 90 (1990).  

In analyzing the claim, the Board acknowledges that the 
veteran is competent to describe his back symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder because he has 
not been shown to have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

For the reasons stated above, the Board finds that the 
competent medical evidence of record supports a conclusion 
that the veteran's currently diagnosed lumbar spine 
disability was not incurred in or aggravated during the 
veteran's active duty service.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


